Citation Nr: 1609295	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder. 

2.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ANG) from March 1984 to June 2005.  This service included periods of active duty from July 1984 to November 1984, October 1998 to August 1999, January 2003 to May 2003, and January 2004 to March 2005, as well as various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans Appeals ' (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, in which, the RO, inter alia, determined that new and material evidence had not been received to reopen claims of entitlement to service connection for a cardiac disorder (claimed as strained chest muscle, chest problems, and/or stress), maxillary sinusitis (claims as sinusitis due to Gulf War elements, including sand, dust, smoke, etc.), and allergic rhinitis with rebound nasal symptoms.  The Veteran perfected his appeal regarding these issues.    

The Veteran presented testimony at a personal hearing in October 2008 before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

In November 2009, the Veteran provided testimony at a hearing before a Veteran's Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing is of record.  In March 2014, the Veteran was advised that the VLJ who conducted his November 2009 hearing had retired and advised him that he had the right to a new hearing before another VLJ. 38 U.S.C.A. § 7107(c) (West 2014).  He did not respond to that opportunity and it is presumed he does not desire another hearing. 

In January 2010, the Board remanded the claims for additional development.  In August 2014, the Board reopened and remanded the underlying claims for service connection for a cardiac disorder, allergic rhinitis, and maxillary sinusitis.  In April 2015, the Board remanded the claims again for further development.

While on remand, a September 2015 rating decision granted service connection for allergic rhinitis, and as the full benefit sought on appeal has been awarded, that issue is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim for entitlement to service connection for sinusitis and a cardiac disorder was previously remanded in April 2015, in part, in order to obtain an opinion regarding the etiology of the Veteran's claimed sinusitis and claimed cardiac disorder.  

Regarding the Veteran's claimed cardiac disorder, he was afforded a VA examination in August 2015.  At such time, the VA examiner found that the Veteran did not currently have, and had never been diagnosed with, a heart condition.  She further opined that the Veteran's claimed cardiac disorder was less likely than not (less than 50% probability) incurred in or caused by an in-service injury, event or illness as the Veteran did not have any current or past cardiac diagnosis.  

However, a closer review of the Veteran's post-service treatment records suggests that the Veteran has experienced cardiac abnormalities during the course of the appeal.  In this regard, VA treatment records beginning in February 2011 include a diagnosis of sinus bradycardia and/or bradycardia.  A December 2011 VA cardiology note revealed that the Veteran had several episodes of sinus tachycardia with the fastest rate at 126 beats per minute (bpm).  Subsequent treatment records dated in December 2011 and January 2012 revealed a wandering pacemaker rhythm with occasional premature atrial complexes (PACs), occasional episodes of tachycardia with a heart rate of approximately 101, and artifacts noted.  A September 2012 stress test reported a low probability of myocardial perfusion.  

As such, the VA treatment records suggest that the Veteran may have a diagnosis of sinus tachycardia and bradycardia, wandering pacemaker rhythm with occasional premature PACs, and possible myocardial perfusion.  Also, artifacts were noted in December 2011 and January 2012.  The August 2015 VA examiner did not reconcile her finding that the Veteran did not have any current or past cardiac diagnosis with such suggested diagnoses.  Furthermore, she did not address the etiology of such disorders.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  Therefore, a remand is necessary in order to obtain an addendum opinion from the August 2015 VA examiner that addresses such matters.

Regarding the Veteran's claimed sinusitis, he was afforded a VA examination in August 2015, at which time the VA examiner opined that the claimed sinusitis, to include as due to an undiagnosed illness, was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness as there was no evidence of chronic/recurrent sinusitis since 2006.  

However, on review of the evidence, VA treatment records show that the Veteran presented with "sinus trouble" in December 2006 and subsequent treatment records reveal ongoing problems related to the Veteran's sinuses.  In this regard, in February 2009, axial scans of the paranasal sinuses revealed an acute exacerbation of chronic pansinusitis.  March and April 2009 include such diagnoses as chronic purulent sinusitis and hypertrophic sinusitis.  An August 2009 CT scan showed left-sided complete maxillary sinus opacification.  In September 2009, the Veteran underwent left maxillary antrostomy, anterior ethmoidectomy, and submucosal resection of the middle turbinate with a pre- and post-operative diagnosis that included chronic sinusitis.  A December 2010 treatment record indicated that the Veteran's sinus problems began while he was serving in the Middle East.  March 2011 treatment records included a CT scan, which showed left chronic sinusitis.  Additionally, treatment records during that time included an assessment of chronic sinusitis/rhinitis/left-sided headaches, long standing.  In November 2011, October 2012, and February 2013, the Veteran was seen for a follow-up regarding rhinosinusitis.  Overall, the VA treatment records show ongoing treatment related to a diagnosis of sinusitis.  

With regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, although a diagnosis of sinusitis was not found during the most recent VA examination, the VA treatment notes dated during the course of the appeal provides a current diagnosis of the claimed disability.  Therefore, without a determination that the findings of the VA provider are inaccurate, there is evidence of a "current" disability during the appeal period in question.  Consequently, an addendum opinion is required in order to ascertain the nature and etiology of the Veteran's sinusitis.

Additionally, the record reveals that the Veteran receives ongoing treatment from the Kansas City VA Medical Center (VAMC) of the VA Heartland Network Healthcare System and the Topeka VAMC of the Eastern Kansas Health Care System and that records from those facilities dated through August 2013 have been associated with the file; however, as more recent records may exist, such should be obtained on remand.   

Finally, while on remand, the Veteran should be provided with another opportunity to identify or submit any outstanding private treatment records referable to his claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include records from the Kansas City VAMC of the VA Heartland Network Healthcare System and the Topeka VAMC of the Eastern Kansas Health Care System dated from August 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all obtainable records have been associated with the claims file, the contents of the entire electronic claims file, to include a copy of this REMAND, must be made available to the VA examiner who previously examined the Veteran in August 2015.  If the August 2015 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.

The examiner should opine as to the following questions: 

Cardiac Disorder

i.  The examiner must address whether or not the Veteran's sinus tachycardia and bradycardia, noted artifacts, wandering pacemaker rhythm with occasional premature PACs, and possible myocardial perfusion are indicative of a current cardiac disability.  

ii.  For each currently diagnosed cardiac disorder, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that such is causally related to service, to include the Veteran's March and April 1994 complaints of chest pain.

iii.  For each current diagnosed cardiac disorder, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that such is caused OR aggravated by a service-connected disability or disabilities.  The Veteran is currently service-connected for allergic rhinitis, PTSD, degenerative arthritis of the lumbar spine, bilateral lower extremity radiculopathy of the sciatic and femoral nerves, right wrist residuals, right ear hearing loss, tinnitus, and external hemorrhoids.  The examiner should comment on whether or not his/her opinion would change if service connection for sinusitis was granted.  

The examiner must consider the Veteran's lay statements of his history; service treatment records dated in March and April 1994 with complaints of chest pain and a diagnosis of angina pectoris; and post-service treatment records, including VA treatment records documenting, sinus tachycardia and bradycardia, noted artifacts, wandering pacemaker rhythm with occasional premature PACs, and possible myocardial perfusion.  

A complete rationale for any opinion expressed must be provided.

Sinusitis

i.  The examiner should indicate whether the Veteran has a current diagnosis of sinusitis at any time during the pendency of the claim.  In this regard, the examiner must consider the multiple sinus problems, medical procedures, and diagnoses identified throughout the course of appeal, including chronic pansinusitis, chronic purulent sinusitis, hypertrophic sinusitis, as well as left maxillary antrostomy, anterior ethmoidectomy, and submucosal resection of the middle turbinate. 

ii.  The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that sinusitis is causally related to service, to include the Veteran's report of a runny nose and difficulty breathing on a January 2005 Post-Deployment Health Assessment and in February 2005, and/or his exposure to DEET insect repellent applied to skin, smoke from oil fire, smoke from burning trash or feces, vehicle or truck exhaust fumes, solvents, paints, and sand/dust during his service in Southwest Asia.

iii.  The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that sinusitis is caused OR aggravated by a service-connected disability or disabilities.  The Veteran is currently service-connected for allergic rhinitis, PTSD, degenerative arthritis of the lumbar spine, bilateral lower extremity radiculopathy of the sciatic and femoral nerves, right wrist residuals, right ear hearing loss, tinnitus, and external hemorrhoids.  The examiner should comment on whether or not his/her opinion would change if service connection for sinusitis was granted.  

The examiner must consider the Veteran's lay statements of his history; service treatment records dated in January and February 2005 with complaints of runny nose, difficulty breathing as well as exposure to DEET, insect repellent applied to skin, smoke from oil fire, smoke from burning trash or feces, vehicle or truck exhaust fumes, solvents, paints, and sand/dust while deployed; and post service treatment records, including VA treatment records documenting, chronic pansinusitis, chronic purulent sinusitis, hypertrophic sinusitis, as well as left maxillary antrostomy, anterior ethmoidectomy, and submucosal resection of the middle turbinate.  

A complete rationale for any opinion expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



